DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.

New Grounds of Rejection 
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim rejections - 35 U.S.C. §112(b)

Claims 1-20 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1, lines 4-12 recites the limitations “segmenting the image file into a plurality of blocks, each of the plurality of blocks including a plurality of pixels, and the plurality of blocks including a first block and a second block, adjusting a first value of a respective pixel of the first block based on a difference between the first value and a second value of a corresponding pixel in the second block, and ignoring a portion of bits of a binary number representing the first block, the binary number being based on the difference between the first value and the second value”. It is not clear whether the image file includes only a first block and a second block. The claim should read “the plurality of blocks including at least a first block and a second block. It is not clear whether the compressing of the image file is done for just a first block and a second block. The claim should read “reiterating through the plurality of blocks”. It is not clear whether the compressed image file is a binary number representing the first block which is a binary number being based on the difference between the first value and the second value”. The claim should read “ignoring a portion of bits of a binary number representing each pixel from among a plurality of pixels of the image file, the binary number being based on the respective differences between the first value and the second value of respective blocks within the image file. The same problem occurs in independent claims 7 and 8. 
Claims 2-6 and 9-20 variously depend from an indefinite base claim.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,308,647.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are directed towards the common subject matter.
	The claims in the present application define the invention differently from the claims in the issued U.S. Patent No. 11,308,647, however they are not patentably distinguishable from the claims in the other copending applications. In re White et al., 160 USPQ 417, In re Thorington et al., 163 USPQ 644.
	For example, comparing representative claim 1 of the present application with representative claim 1 of issued U.S. Patent No. 11,308,647. Claim 1 of the present application recites: An image compression method comprising (Claim 1 of issued U.S. Patent No. 11,308,647 recites: An image compression method comprising); parsing, by a processor, an image file to be compressed and compressing, by the processor, the image file by segmenting the image file into a plurality of blocks, each of the plurality of blocks including a plurality of pixels, and the plurality of blocks including a first block and a second block (Claim 1 of issued U.S. Patent No. 11,308,647 recites: segmenting, by a processor, an image file to be compressed into a plurality of blocks); adjusting a first value of a respective pixel of the first block based on a difference between the first value and a second value of a corresponding pixel in the second block (Claim 1 of issued U.S. Patent No. 11,308,647 recites: performing, by the processor, a first pixel conversion based on pixel difference values between blocks from among the plurality of blocks, the first pixel conversion including calculating differences between pixel values of each block of the plurality of blocks, after a first block, based on corresponding pixel values of pixels of a preceding neighboring block and replacing the pixel values of each block with the calculated differences); and ignoring a portion of bits of each pixel from among a plurality of pixels of the image file a binary number representing the first block, the binary number being based on the difference between the first value and the second value (Claim 1 of issued U.S. Patent No. 11,308,647 recites: performing, by the processor, a second pixel conversion by masking a portion of bits of a byte representing each pixel value replaced with the calculated differences).
As the comparison shows the claims recite common subject matter, and the differences relate to the wording of the claimed limitations, and the processing is carried out on the data and/or elements in no way affects how the data would be received from an input, processed and output within the context of the claims. Therefore, the substitution of the different wording would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention. While claim 1 of issued U.S. Patent No. 11,308,647 includes additional limitations that are not set forth in the instant claim 1, the use of transitional term "comprising" in the instant claim 1 fails to preclude the possibility of additional elements, so that instant claim 1 fails to define an invention that is patentably distinct from claim 1 of issued U.S. Patent No. 11,308,647. Furthermore the elements of instant claim 1 are fully anticipated by the patented claim, and anticipation is “the ultimate or epitome of obviousness (In re Kalm, 154 USPQ 10 (CCPA 1967), also In re Dailey, 178 USPQ 293 (CCPA 1973) and In re Pearson, 181 USPQ 641 (CCPA 1974)).
	Claims 2-20 of the present application recite limitations which are in most cases word for word the same limitations as found in claims 2-14 respectively of issued U.S. Patent No. 11,308,647. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 and 8, as best understood, are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Hougui (U.S. Patent Application Publication No. US 2013/0093944 A1) (hereafter referred to as “Hougui”).  
	With regard to claim 1, Hougui describes parsing, by a processor, an image file to be compressed and compressing, by the processor (refer for example to page 17, lines 22-25 and see abstract), the image file by, segmenting the image file into a plurality of blocks, each of the plurality of blocks including a plurality of pixels, and the plurality of blocks including a first block and a second block (see for example Figures 5A-C and refer for example to page 13, lines 22-28), adjusting a first value of a respective pixel of the first block based on a difference between the first value and a second value of a corresponding pixel in the second block (refer for example to page 6, lines 24-26), and ignoring a portion of bits of each pixel from among a plurality of pixels of the image file a binary number representing the first block, the binary number being based on the difference between the first value and the second value (refer for example to page 10, lines 22-28).
With regard to claim 7, Hougui describes a non-transitory computer-readable recording medium storing instructions that, when executed by a processor, cause the processor to perform operations including, parsing an image file to be compressed and compressing the image file (refer for example to page 17, lines 22-25 and see abstract) by, segmenting the image file into a plurality of blocks, each of the plurality of blocks including a plurality of pixels, and the plurality of blocks including a first block and a second block (see for example Figures 5A-C and refer for example to page 13, lines 22-28), adjusting a first value of a respective pixel of the first block based on a difference between the first value and a second value of a corresponding pixel in the second block, and ignoring a portion of bits of a binary number representing the first  block, the binary number being based on the difference between the first value and the second value each pixel from among a plurality of pixels of the image file (refer for example to page 10, lines 22-28).
As to claim 8, Hougui describes memory storing computer-executable instructions; and one or more processors configured to execute the computer-executable instructions such that the one or more processors (refer for example to page 17, lines 22-25 and see abstract) are configured to, perform a pixel conversion by, segmenting an image file into a plurality of blocks, each of the plurality of blocks including a plurality of pixels, and the plurality of blocks including a first block and a second block (see for example Figures 5A-C and refer for example to page 13, lines 22-28), and adjusting a first value of a respective pixel of the first block based on a difference between the first value and a second value of a corresponding pixel in the second block portion of bits of each pixel from among a plurality of pixels of an image file to be compressed, and store the image file of which the pixel conversion is completed in a first format (refer for example to page 10, lines 22-28).

Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morein, Van Hook, Jang and McMahon all disclose systems similar to applicant’s claimed invention.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 4:30am to 12:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
June 13, 2021